internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 3-plr-106315-99 date date legend corporation state d1 d2 shareholders plr-106315-99 dear this responds to your letter dated date as supplemented submitted on behalf of corporation requesting rulings under sec_1361 and sec_2701 of the internal_revenue_code facts the following facts have been represented corporation was incorporated under the laws of state on d1 corporation elected to be taxed as an s_corporation on d2 corporation currently has a single class of common voting_stock all of the shares of which are held by shareholders for business reasons corporation proposes to undergo a recapitalization intended to qualify as a tax-free reorganization under sec_368 pursuant to the recapitalization the shareholders will receive one share of voting and shares of nonvoting common_stock for every share of voting common_stock currently held it is represented that the voting and nonvoting shares received by each shareholder will have shareholder rights similar to those voting shares given up additionally the only distinction between the two types of common_stock received in the proposed recapitalization will be as to voting rights all shares of stock will have identical rights to distributions and liquidation proceeds rulings requested the voting and non-voting stock which will be identical in all other respects will not be treated as different classes of stock within the meaning of sec_1361 and the existing s status will not terminate and sec_2701 does not apply to the proposed recapitalization law and analysis sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1361 indicates that a corporation shall not be treated as having more than one class of stock solely because there are differences in voting rights among the shares of common_stock sec_1_1361-1 of the income_tax regulations provides that subject_to certain exceptions a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds it has been represented that the sole plr-106315-99 difference between the voting and nonvoting common_stock that corporation will issue pursuant to the recapitalization will be voting rights therefore the voting and nonvoting_stock will not be considered two classes of stock for purposes of sec_1361 sec_2701 contains special valuation rules to determine the amount_of_the_gift when an individual transfers an equity_interest in a corporation or a partnership to a member of the individual’s family sec_2701 provides that solely for purpose of determining if a transfer of an interest in a corporation or partnership to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any right - - a that is described in sec_2701 or sec_2701 and b that is with respect to any applicable_retained_interest that is held by the transferor or an applicable_family_member immediately_after_the_transfer shall be determined under sec_2701 sec_2701 provides that sec_2701 does not apply to any right with respect to an applicable_retained_interest if - - a market quotations are readily available as of the date of the transfer for such interest on an established_securities_market b such interest is of the same class as the transferred interest or c such interest is proportionally the same as the transferred interest without regard to nonlapsing differences in voting power or for a partnership nonlapsing differences with respect to management and limitations in liability sec_2701 defines an applicable_retained_interest as any interest in an entity for which there is - - a a distribution_right but only if immediately before the transfer the transferor and applicable family members hold after application of sec_2701 control of the entity or b a liquidation_put_call_or_conversion_right sec_2701 provides that for purposes of sec_2701 in the case of a corporation the term control means the holding of at least percent by vote or value of the stock of the corporation plr-106315-99 sec_2701 provides that for purposes of sec_2701 the term applicable_family_member includes any lineal descendant of any parent of the transferor or the transferor’s spouse sec_25_2701-2 of the gift_tax regulations provides that an applicable_retained_interest is any equity_interest in a corporation or partnership with respect to which there is either an extraordinary_payment_right as defined in sec_25_2701-2 or in the case of a controlled_entity as defined in sec_25_2701-2 a distribution_right as defined in sec_25_2701-2 an extraordinary_payment_right is any put call or conversion_right any right to compel liquidation or any similar right the exercise or nonexercise of which affects the value of the transferred interest a distribution_right is the right to receive distributions with respect to an equity_interest but does not include - - any right to receive distributions with respect to an interest that is of the same class as or a class that is subordinate to the transferred interest any extraordinary_payment_right or certain other rights as described in sec_25_2701-2 sec_2701 provides that except as provided in regulations a contribution_to_capital or a redemption recapitalization or other change in the capital structure of a corporation or a partnership is treated as a transfer of an interest in such entity to which sec_2701 applies if the taxpayer or an applicable_family_member a receives an applicable_retained_interest in such entity pursuant to such transaction or b under regulations otherwise holds immediately after such transaction an applicable_retained_interest in such entity sec_2701 does not apply to any transaction other than a contribution_to_capital if the interests in the entity held by the transferor applicable family members and members of the transferor’s family before and after the transaction are substantially identical sec_25_2701-1 provides that except as provided in sec_25_2701-1 a transfer subject_to the rules of sec_2701 includes a redemption recapitalization or other change in the capital structure of an entity a capital structure transaction if - - the transferor or an applicable_family_member receives an applicable_retained_interest in the capital structure transaction plr-106315-99 the transferor or an applicable_family_member holding an applicable_retained_interest before the capital structure transaction surrenders an equity_interest that is junior to the applicable_retained_interest a subordinate interest and receives property other than an applicable_retained_interest or the transferor or an applicable_family_member holding an applicable_retained_interest before the capital structure transaction surrenders an equity_interest in the entity other than a subordinate interest and the fair_market_value of the applicable_retained_interest is increased sec_25_2701-1 provides that for purposes of sec_2701 a transfer does not include the following transactions i a capital structure transaction if the transferor each applicable_family_member and each member of the transferor’s family holds substantially the same interest after the transaction as that individual held before the transaction for this purpose common_stock with nonlapsing voting rights and nonvoting common_stock are interests that are substantially the same ii a shift of rights occurring upon the execution of a qualified_disclaimer described in sec_2518 iii a shift of rights occurring upon the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment described in sec_2514 except to the extent the release exercise or lapse would otherwise be a transfer under chapter sec_25_2701-1 provides that sec_2701 does not apply if the retained_interest is of the same class of equity as the transferred interest or if the retained_interest is of a class that is proportional to the class of the transferred interest a class is the same class as is or is proportional to the class of the transferred interest if the rights are identical or proportional to the rights of the transferred interest except for nonlapsing differences in voting rights or for a partnership nonlapsing differences with respect to management and limitations on liability in this case the shareholders of corporation propose to exchange all of their stock in corporation for new stock in corporation pursuant to a plan of recapitalization intended to qualify as a tax-free reorganization under sec_368 as discussed above pursuant to the plan of recapitalization for each voting share that a shareholder currently owns the shareholders will receive one new share of voting common_stock and new shares of nonvoting common_stock in all cases the rights with respect to the stock transferred by each shareholder will be identical to the rights with respect to the stock received by each shareholder therefore in accordance with sec_25_2701-1 and sec_25_2701-1 sec_2701 will not apply to the proposed recapitalization plr-106315-99 conclusion based solely on the facts submitted and the representations made we hold that the voting and nonvoting common_stock that will be issued in the recapitalization will not be considered different classes of stock within the meaning of sec_1361 therefore assuming corporation’s s election is otherwise valid the issuance of the voting and nonvoting common_stock will not terminate corporation’s s election sec_2701 will not apply to the proposed recapitalization this ruling expresses no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or any effects resulting from the transaction that are not specifically covered by the above rulings in particular this ruling expresses no opinion as to whether the proposed exchange of voting common_stock for a combination of voting common_stock and non-voting common_stock constitutes a corporate recapitalization within the meaning of sec_368 of the code revproc_2000_3 2000_1_irb_107 sec_3 and whether corporation is in fact an eligible s_corporation this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o’shea branch chief branch office of assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
